DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-001571, filed on 1/08/2020.

Information Disclosure Statement
The information disclosure statement submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but are directed towards newly amended claim language.  

Regarding Rejections under 35 U.S.C. § 102/103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 1 including “a flow adjustment protrusion that protrudes to a vehicle downward direction substantially in a vertical direction from a lower position close to an end part of the imaging lens of the casing and that crosses an extension direction of a lower end surface of the casing substantially parallel to an imaging direction of the imaging lens.”  Newly added independent claim 8 is acknowledged.



	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“part”) that is coupled with functional language (“that protrudes”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is outlined in Table 1.0 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION

Page 8, paragraph 3: “Further, an eave part 20 that protrudes in a vehicle rearward direction further than the outer surface 15s of the imaging lens is provided to protrude at an upper position of the imaging lens 15 at the rear upper part of the casing 14.  See additionally, Fig. 3 which illustrates “eave part” 20.

Table 1.0
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, 
The claim recites: “substantially in a vertical direction” in line 7 and “substantially parallel to an imaging direction” in line 9.  The term “substantially” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claim recites: “from a lower position close to an end part” in line 7.  The term “close” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 3, 
The term "substantially" in lines 2 and 3 of claim 3 is a relative term which renders the claim indefinite.  The terms "substantially triangular shape" and “substantially rectangular shape” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe et al. (US 20110292212 A1) (hereinafter Tanabe).
Regarding claim 1, Tanabe discloses:
A vehicle imaging apparatus that is attached to a rear part of a vehicle and is directed to a vehicle rearward direction, the vehicle imaging apparatus comprising: [See Tanabe, Fig. 1 illustrates a vehicle imaging apparatus, with a camera C for viewing the rear portion of a vehicle; See Tanabe, ¶ 0078 discloses features of Fig. 1, including the camera and a spray nozzle 11.]
an imaging lens that faces the vehicle rearward direction; [See Tanabe, Fig. 7A illustrates an imaging unit having an “image capturing window” (10b) facing a “backward” direction, opposite a “vehicle forward” direction according to an accompanying coordinate system; See Tanabe, Fig. 7B illustrates a lens 10d cooperating with image capturing window 10b, and image sensor element 10c.]
a casing that holds the imaging lens; and [See Tanabe, Fig. 7A illustrates “housing” H; See Tanabe, ¶ 0032 discloses a camera body and housing H as including a lens 10d.]
a flow adjustment protrusion that protrudes to a vehicle downward direction substantially in a vertical direction from a lower position close to an end part of the imaging lens of the casing [See Tanabe, Figs. 7A, 7B, 6A, 6B (reproduced below) illustrate a “crease” portion 32/12c, respectively (flow adjustment portion), clearly protruding in a “downward” direction from the camera body element (10) as is consistent with the accompanying coordinate reference.  It is clearly observable that the “crease” protrusion is at least reasonably “close to” the lowermost surface 10e of the imaging body, and thus a lower portion of the window/lens element 10b/10d.] and that crosses an extension direction of a lower end surface of the casing substantially parallel to an imaging direction of the imaging lens. [See Tanabe, annotated Fig. 6B below illustrates a flat lowermost surface 10e of the imaging body interpreted as an “extension direction” of a lower end surface of the casing.  It is observable that this portion of the casing is “substantially” parallel to a “backward” imaging direction of the lens provided by coordinate frame in corresponding Fig. 6A, and at least a portion of the protrusion “crease” crosses this extension direction as such; See Tanabe, ¶ 0086 discloses that as long as the crease 12c, 32 is provided at a position vertically downward of the image capturing window 10b, the crease 12c, 32 may be provided at any position.]

    PNG
    media_image1.png
    354
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    334
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    397
    media_image4.png
    Greyscale



Regarding claim 3, Tanabe discloses all the limitations of claim 1.
Tanabe discloses:
wherein the flow adjustment protrusion has a substantially triangular shape in a vehicle side view and has a substantially rectangular shape in a vehicle rear view. [See Tanabe, Fig. 7B illustrates a crease portion (32) that is “substantially triangular” in shape from a side view, and “substantially rectangular” from a rear (backward) view, per Fig. 7A.]

Regarding claim 5, Tanabe discloses all the limitations of claim 1.
Tanabe discloses:
wherein the flow adjustment protrusion is constituted of a separate component that is attachable to and detachable from the casing. [See Tanabe, ¶ 0079 discloses that the crease 12c is integrally formed with the holder 12. However, the present invention is not limited to this structure. For example, the crease 12c may be bonded to the holder 12. Alternatively, the crease 12c may be detachably attached to the holder 12.]

Regarding claim 6, Tanabe discloses all the limitations of claim 1.
Tanabe discloses:
[See Tanabe, ¶ 0079 discloses that the crease 12c is integrally formed with the holder 12. However, the present invention is not limited to this structure. For example, the crease 12c may be bonded to the holder 12. Alternatively, the crease 12c may be detachably attached to the holder 12.]

Regarding claim 7, Tanabe discloses all the limitations of claim 1.
Tanabe discloses:
wherein an eave part that protrudes in a vehicle rearward direction further than the outer surface of the imaging lens is arranged on a rear upper part of the casing. [See Tanabe, Fig. 6B illustrates an “eave part” (16) extending in a vehicle rearward direction further than an outer surface of the imaging window/lens, and clearly in an “upper” part of the casing.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Gokan (US 20150203077 A1) (hereinafter Gokan).
Regarding claim 2, Tanabe discloses all the limitations of claim 1.
Although Tanabe does disclose a “flow adjustment protrusion” as defined per independent claim 1 which is located at a vehicle rearward position lower than a lower or further “downward” position than the lens provided in the imaging housing, Tanabe does not appear to explicitly disclose:
wherein a front end part of the flow adjustment protrusion is located at a vehicle rearward position further than a tangent line at a lowermost point of a lens surface approximation curve that has a constant curvature and that connects an uppermost point located at an uppermost position of an outer surface of the imaging lens, the lowermost point located at a lowermost position of the outer surface of the imaging lens, and an intermediate point located at a middle position between the uppermost point and the lowermost point of the outer surface of the imaging lens. 
However, Gokan discloses:
wherein a front end part of the flow adjustment protrusion is located at a vehicle rearward position further than a tangent line at a lowermost point of a lens surface approximation curve [See Gokan, annotated Fig. 6B below illustrates a dashed line representative of a tangent line at a lowermost point of a lens surface, wherein a lens of constant curvature is routine and conventional in the art (also known as a spherical lens), and innately possesses a “lowermost point” “middle point” (intermediate point), and “uppermost point”, and thus is understood to within the level of ordinary skill.  The protrusion as illustrated clearly is located “further than a tangent line” (extending beyond the tangent line) at an observably lowermost point of the lens surface.]

    PNG
    media_image5.png
    361
    586
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with rear vehicle imaging technologies and would have understood, as evidenced by Gokan, that in order to clean a lens surface with a small amount of cleaning liquid, incorporating the use of a pressurized air delivery system in combination with a contoured surface of a camera body would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such surface contours and a pressurized air system as taught by Gokan in the teachings of Tanabe in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Hattori et al. (US 20110073142 A1) (hereinafter Hattori).
Regarding claim 8, Tanabe discloses:
A vehicle imaging apparatus that is attached to a rear part of a vehicle and is directed to a vehicle rearward direction, the vehicle imaging apparatus comprising: [See Tanabe, Fig. 1 illustrates a vehicle imaging apparatus, with a camera C for viewing the rear portion of a vehicle; See Tanabe, ¶ 0078 discloses features of Fig. 1, including the camera and a spray nozzle 11.]
an imaging lens that faces a vehicle rearward direction; [See Tanabe, Fig. 7A illustrates an imaging unit having an “image capturing window” (10b) facing a “backward” direction, opposite a “vehicle forward” direction according to an accompanying coordinate system; See Tanabe, Fig. 7B illustrates a lens 10d cooperating with image capturing window 10b, and image sensor element 10c.]
a casing that holds the imaging lens; and [See Tanabe, Fig. 7A illustrates “housing” H; See Tanabe, ¶ 0032 discloses a camera body and housing H as including a lens 10d.]
[See Tanabe, Figs. 7A, 7B, 6A, 6B (reproduced below) illustrate a “crease” portion 32/12c, respectively (flow adjustment portion), clearly protruding in a “downward” direction from the camera body element (10) as is consistent with the accompanying coordinate reference.  It is clearly observable that the “crease” protrusion is at least reasonably “close to” the lowermost surface 10e of the imaging body, and thus a lower portion of the window/lens element 10b/10d.]

    PNG
    media_image1.png
    354
    445
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    361
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    334
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    338
    397
    media_image4.png
    Greyscale




wherein a surface that faces a vehicle frontward side of the flow adjustment protrusion is curved concavely toward the vehicle rearward direction from an upward direction to a downward direction. 
However, Hattori discloses:
wherein a surface that faces a vehicle frontward side of the flow adjustment protrusion is curved concavely toward the vehicle rearward direction from an upward direction to a downward direction. [See Hattori, annotated Fig. 43B below illustrates a surface facing a “vehicle frontward side” of a “flow adjustment protrusion”, which is curved concavely toward a vehicle rearward direction.  The annotated figure 43B below illustrates dotted lines which define a concave portion of a “curve”.]

    PNG
    media_image6.png
    409
    612
    media_image6.png
    Greyscale



Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with rear vehicle imaging technologies and would have understood, as evidenced by Hattori, that in order to recycle lens cleaning fluid, incorporating the use of a pan device to catch residual cleaning fluid would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such surface contours and a pressurized air system as taught by Hattori in the teachings of Tanabe in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210031729 A1			MATSUNAGA; Takahiro et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.